Citation Nr: 1513704	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, left hip as secondary to the service-connected disability of coronary artery disease with residual left ventricular hypertrophy.

2.  Entitlement to an effective date earlier than February 17, 2009 for service connection for coronary artery disease with residual left ventricular hypertrophy.

3.  Entitlement to a higher initial rating for coronary artery disease with residual left ventricular hypertrophy, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2010 and September 2012; statements of the case were issued in September 2011 and June 2014; and substantive appeals were received in October 2011 and July 2014.   

The Board notes that in the November 2010 rating decision, the RO granted service connection for coronary artery disease with residual left ventricular hypertrophy and assigned a 30 percent rating effective February 17, 2009.  In his December 2010 notice of disagreement, the Veteran disagreed with the effective date assigned in the November 2010 rating decision.  In its September 2011 statement of the case, the RO listed the issue of entitlement to an earlier effective date.  Though it did not list it as an issue, the RO also addressed the issue of why a rating in excess of 30 percent was not warranted (although the Veteran had not yet raised the issue).  In his October 2011 substantive appeal (VA Form 9) the Veteran disagreed with the 30 percent rating assigned.  Since the Veteran's October 2011 substantive appeal was in response to the September 2011 statement of the case in regard to the effective date, and since the issue of a higher rating was adjudicated in the September 2011 statement of the case and the June 2014 supplemental statement of the case, the Board finds that both issues (increased rating and earlier effective date) for coronary artery disease with residual left ventricular hypertrophy are properly on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Veteran's October 2011 substantive appeal (VA Form 9) he indicated that he did not want to testify before the Board.  However, in July 2014, he submitted two additional VA Form 9s in which he indicated that he wanted to testify at a Travel Board hearing.  The Board finds that the claims must be remanded in order to give the Veteran an opportunity to testify at hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at his local RO.  Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




